BARFIELD, Judge.
James Roy Love appeals the summary denial of his motion to correct an illegal sentence under Florida Rule of Criminal Procedure 3.800(a). The state has apparently conceded that the motion was facially sufficient and suggests remand to the trial court for attachment of portions of the record conclusively demonstrating that Love is not entitled to relief, or for an evidentiary hearing on his motion.
REVERSED and REMANDED to the trial court for further proceedings.
SMITH and LAWRENCE, JJ., concur.